DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 07/26/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2013/0177720, hereinafter “Liang”) in view of Dominguez et al. (US 6,093,496).
In regard to claim 1, Liang discloses a retort ouch that comprises a multilayer film [0156]. The retort pouch comprises a three layer film that comprises a core layer 20, a sealant layer 22, and a backing layer 26 [0162]. The core layer 20 is an inner layer [fig. 3]. The core layer comprises 70 wt% to 99 wt% olefin-based polymer and 30 wt% to 1 wt% functionalized olefin-based polymer [0149].  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. The retort pouch has an interior volume that comprises a flowable food product [0156 and 0165].
Liang is silent with the functionalized olefin-based polymer being that of a polyalkylene ether modified polyolefin.
Dominguez discloses a polyolefin with the reaction of a functionalized polyolefin with the reaction of a functionalized polyolefin and polyetheramine in which the polyetheramine is grafted into the functionalized polyolefin (abstract). Dominguez disclose that the maleated polyethylene comprises a maleic anhydride grafted polyethylene (col. 4 lines 17-21 and col. 5 lines 1-26).
The compositions are useful in the preparation of films, including packaging films, to eliminate tie layers and to improve printability and barrier properties (col. 2 lines 55-59). The compositions can be useful to improve the barrier properties for polyethylene (col. 2 lines 63-66). 

In regard to claim 2, Laing discloses that the package comprises a multilayer structure [0156].
In regard to claim 3, modified Reighard discloses that the polyalkylene ether modified polyethylene comprises an imide moiety (Dominguez col. 5 lines 55-69).
In regard to claim 4, modified Reighard discloses that the polyalkylene ether modified polyethylene is the reaction product of a maleated polyethylene (Dominguez col. 5 lines 1-26) and amine terminated polyalkylene ether (Dominguez col. 5 lines 55-67).
In regard to claim 6, modified Reighard discloses that the maleated polyethylene comprises a maleic anhydride grafted polyethylene (Dominguez col. 4 lines 17-21 and col. 5 lines 1-26).
In regard to claim 7, modified Reighard discloses that the maleated polyethylene comprises a copolymer comprising ethylene and maleic anhydride (Dominguez col. 4 lines 54-67). 
In regard to claim 8, modified Reighard discloses that the maleated polyethylene comprises a maleic anhydride grafted polyethylene (Dominguez col. 4 lines 17-21 and col. 5 
In regard to claim 9, modified Reighard discloses that the amine terminated polyalkylene ether is a monoamine terminated polyalkylene ether (Dominguez col. 5 lines 56-67).
In regard to claims 10-11, modified Reighard discloses that the molecular weight of the amine terminated polyalkylene ether is between 150 to about 12,000 (Dominguez col. 5 lines 55-60). JEFFAMINE M series are the suitable monoamines for the polyetheramines, thus the molar ratio of amine in the amine terminated polyalkylene ether to the maleic anhydride or maleic acid in the maleated polyolefin would fall between 0.05 to 5.  
In regard to claims 12-13, modified Reighard discloses that the polyalkyelne ether modified polyolefin comprises the compound of claim 12 (col. 5 lines 56-67).
In regard to claim 15, Liang discloses that the flowable product is a food product  [0156 and 0165].
In regard to claim 16, Liang discloses a retort ouch that comprises a multilayer film [0156]. The retort pouch comprises a three layer film that comprises a core layer 20, a sealant layer 22, and a backing layer 26 [0162]. The core layer 20 is an inner layer [fig. 3]. The core layer comprises 70 wt% to 99 wt% olefin-based polymer and 30 wt% to 1 wt% functionalized olefin-based polymer [0149].  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. The retort pouch has an interior volume that comprises a flowable food product [0156 and 0165].

Dominguez discloses a polyolefin with the reaction of a functionalized polyolefin with the reaction of a functionalized polyolefin and polyetheramine in which the polyetheramine is grafted into the functionalized polyolefin (abstract). The polyalkylene ether modified polyolefin is the reaction product of a maleated polyolefin (Dominguez col. 5 lines 1-26) and amine terminated polyalkylene ether (Dominguez col. 5 lines 55-67). The compositions are useful in the preparation of films, including packaging films, to eliminate tie layers and to improve printability and barrier properties (col. 2 lines 55-59). The compositions can be useful to improve the barrier properties for polyethylene (col. 2 lines 63-66). 
Liang and Dominguez both disclose a polyolefin composition that comprises an olefin-based polymer and a funcationalized olefin-based polymer that is used in packaging materials. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the functionalized polyolefin and polyetheramine in which the polyetheramine is grafted into the functionalized polyolefin as disclosed by Dominguez as the functionalized olefin-based polymer of Liang motivated by the expectation of forming an inner layer that has improved barrier properties (Dominguez col. 2 lines 55-59).

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. 
The applicant argues that Reighard describes a heat sealable laminated packaging structure with at least one oxygen barrier layer of partially aromatic nylon. The applicant argues that Reighard further states that the product contact layer is a non-polar polyolefin layer with polyethylene being preferred. Thus, the layer of Reighard would not support a polyethylene copolymer with a polarity as the ones disclosed in Dominguez. 
In response, the examiner has removed the primary reference of Reighard and replaced it with the new primary reference Liang et al. (US 2013/0177720). Liang et al. discloses an inner layer that comprises an inner layer comprises 70 wt% to 99 wt% olefin-based polymer and 30 wt% to 1 wt% functionalized olefin-based polymer [0149].  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art at the time of the invention to look to the prior art for compositions that include a polyolefin and functionalized olefin-based polymer.
Dominguez discloses a composition that includes a polyolefin and functionalized olefin-based polymer. The functionalized olefin-based polymer is polyalkylene ether modified polyethylene. Dominguez discloses that the addition of polyalkylene ether modified polyethylene to polyethylene improves barrier properties and can be used in packaging materials (col. 2 lines 63-66). Thus, it would have been obvious to one of ordinary skill in the art to utilize the polyalkylene ether modified polyethylene disclosed in Dominguez for the funtionalized olefin-based polymer of Liang motivated by the expectation of forming a retort pouch with improved barrier properties.

The applicant argues that Dominguez discloses that the amount of the polyetheramine used in the polyolefin compositions is up to about 12% by weight. The amount of polyetheramine is well below the claimed range of at least 30 weight percent. 
In response, Dominguez discloses that in an alternative embodiment the amount of polyetheramine can be from about 10 to about 50 weight percent (col. 11 lines 8-10). Dominguez provides ranges of the polyetheramine depending on the use of the composition blend. The primary reference, Liang, discloses that the functionalized olefin-based polymer is used in an amount of 30 wt% to 1 wt%. Thus, the combination of references meets the limitations of the claimed invention.  The examiner would like to note that if the applicant intends to argue the criticality of the range the applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02 (d). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782